61902: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61902


Short Caption:JONES VS. NEV. COMMISSION ON JUDICIAL DISCIPLINEClassification:Original Proceeding - Civil - Mandamus


Related Case(s):63619


Lower Court Case(s):NONECase Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:10/07/2013 at 10:00 AMOral Argument Location:Regional Justice Center


Submission Date:10/07/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


PetitionerSteven E. JonesJames J. Jimmerson
							(Jimmerson Hansen)
						Steven E. Jones


RespondentNevada Commission on Judicial DisciplinePaul C. Deyhle
							(Nevada Commission on Judicial Discipline)
						Brian R. Hutchins
							(Nevada Commission on Judicial Discipline)
						



14-06405: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


10/16/2012Filing FeeFiling Fee Paid. $250.00 from Jimmerson Hansen PC--check no. 57510.


10/16/2012Petition/WritFiled Petition for Writ of Mandamus. (UNSEALED PER ORDER FILED 11/07/12).12-35284




10/16/2012Letter/IncomingFiled Letter from attorney James M. Jimmerson requesting that documents be filed under seal. (UNSEALED PER ORDER FILED 11/07/12).12-35285




10/17/2012Order/ProceduralFiled Order. Petitioner: 5 days to file points and authorities in support of the motion to seal. Respondent: 5 days to file a response. This court suspends the application of NRAP 25(1)(a). All documents in this matter shall be filed personally or by facsimile transmission with the clerk of this court in Carson City. In addition, service of all documents shall be personal or by facsimile transmission. Finally, until this court resolves the motion to seal, the pleadings in this matter shall remain confidential, as required by SRCR 3(2).12-33000




10/24/2012MotionFiled Motion to Seal. (In response to order filed 10/17/12).(UNSEALED PER ORDER FILED 11/07/12).12-35287




10/31/2012MotionFiled Respondent's Points and Authorities in Opposition to Petitioner's Motion to Seal. (UNSEALED PER ORDER FILED 11/07/12).12-35288




11/07/2012Order/ProceduralFiled Order Directing Answer and Denying Motion to Seal. The Nevada Commission on Judicial Discipline's answer to writ petition due: 30 days. Petitioner: 15 days to file any reply. We deny petitioner's motion to seal the court record and direct the clerk of this court to unseal the record in this matter. Fn1[We hereby reinstate the application of NRAP 25 to this case; the parties may file documents with the clerk of this court and serve them upon the other parties as provided by NRAP.]12-35237




11/30/2012MotionFiled Motion to Extend Time to File Answer to Petition for Writ of Mandamus.


12/13/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondent: Answer due: December 21, 2012.12-39327




12/21/2012Petition/WritFiled Answer to Petition for Writ.12-40548




01/09/2013Petition/WritFiled Reply in Further Support of Petition for Writ of Mandamus.13-00830




01/09/2013Notice/IncomingFiled Errata to Petitioner's Reply in Further Support of Petition for Writ of Mandamus.13-00982




05/02/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-12817




05/13/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Wednesday, July 3, 2013, at 1:30 p.m. in Carson City.  Argument shall be limited to 30 minutes.13-14064




05/13/2013Notice/IncomingFiled Notice of Availability. (Oral Argument)13-14096




05/15/2013Order/ProceduralFiled Order. On May 13, 2013, this matter was scheduled for oral argument on July 3, 2013. Counsel for petitioner filed a notice of availability. This court elects to treat the notice as a motion to vacate and reschedule the argument. Counsel for respondent shall have 10 days from the date of this order within which to respond to the motion.13-14404




05/22/2013MotionFiled Nevada Judicial Discipline Commission's Response to Rescheduling Oral Argument.13-15061




05/28/2013Order/ProceduralFiled Order Rescheduling Oral Argument. The oral argument previously scheduled for July 3, 2013, is hereby vacated. Argument is rescheduled for Monday, October 7, 2013, at 10:00 a.m. in Las Vegas.13-15582




09/09/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Monday, October 7, 2013, @ 10:00 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.13-26495




09/24/2013Notice/OutgoingIssued Oral Argument Reminder Notice13-28444




10/03/2013Notice/IncomingFiled Notice (KSNV Las Vegas would like to Video Record the Oral Argument on October 7, 2013 @ 10:00 am).13-29544




10/04/2013Order/ProceduralFiled Order Granting Media Request. Joyce Kotniki-Klevins of KSNV Las Vegas Channel 3 is designated as pool coordinator for purposes of organizing and coordinating the orderly coverage of such proceedings by all participants. All equipment necessary to allow for such photographic or electronic coverage of such proceedings shall be placed in the courtroom before commencement of the hearing in the aforesaid matter.13-29602




10/04/2013Notice/IncomingFiled Notice (Larry Ish with KTNV-13 would like to Video Record the Oral Argument on October 7, 2013 @ 10:00 am).13-29654




10/04/2013Order/ProceduralFiled Order. Larry Ish of the KTNV-13 Action News is granted permission to photograph court proceedings, for news purposes and not for commercial exploitation. Mr. Ish shall coordinate with Joyce Kotnik-Klevins of KSNV Las Vegas Channel 3 who was previously designated as pool coordinator for puroposes of organizing and coordinating the orderly coverage of such proceedings by all participants. All equipment necessary to allow for such photographic or electronic coverage of such proceedings shall be placed in the courtroom before commencement of the hearing in the aforesaid matter.13-29662




10/07/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


02/27/2014Opinion/DispositionalFiled Authored Opinion. "Petition denied."  Before the Court EN BANC.  Author: Cherry, J.  Majority: Cherry/Gibbons/Pickering/Hardesty/Parraguirre/Douglas/Saitta.  130 Nev. Adv. Opn. No. 11.14-06405




03/24/2014RemittiturIssued Notice in Lieu of Remittitur14-09182




03/24/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed


04/18/2014Notice/IncomingFiled Substitution of Attorneys, Hon. Steven E. Jones, Counsel in Proper Person, in place and stead of Jimmerson Hansen, P.C.14-12653